Broyles, C. J.
Tbe defendant was being tried for selling' whisky and having whisky in his possession. The arresting officer testified for the State: “We went to the home of the defendant on account of a report made to us that he had and was selling whisky.” Hpon objection by the defendant the court properly excluded the words “that he had and was selling whisky,” and instructed the jury not to consider this part of the evidence. He left in, however, the rest of the testimony, to wit, “We went *124to the home of the defendant on account of a report.” Subsequently the attorney for the State, in his argument to the jury, said: “It is easy for you to infer what the report was that caused the officers to go to the home of this defendant; it was that it was a whisky joint.” The court erred in denying the defendant’s timely motion for a mistrial, based upon these improper and prejudicial remarks.

Judgment reversed.


Lulce, J., concurs. Bloodworlh, J., absent on account of illness.